Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00622-CV

                               IN THE INTEREST OF J.J., a Child

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-02163
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 12, 2012

DISMISSED FOR WANT OF JURISDICTION

           On August 25, 2011, the Department of Family and Protective Services filed an original

petition for protection of J.J., a child, and for termination of the parents’ parental rights. In an

order signed on September 6, 2012, the trial court granted a motion for J.J. to be placed with

maternal grandparents in a different state; the order did not adjudicate appellant father’s parental

rights.

           On September 14, 2012, appellant father filed a notice of appeal complaining of the

placement order. In our November 6, 2012 order to appellant father, we warned appellant that

this court lacks jurisdiction over most orders that do not “dispose[] of all pending parties and

claims in the record.” See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting

that generally “an appeal may be taken only from a final judgment”). We ordered appellant to
                                                                                     04-12-00622-CV


show cause in writing to this court by November 21, 2012, why this appeal should not be

dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195. We

warned appellant that if he failed to show cause in writing within the time provided, the appeal

would be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

       To date appellant has not filed a response to our November 21, 2012 order. Therefore,

we dismiss this appeal for want of jurisdiction. See id.; see also id. R. 42.3(c).



                                                  PER CURIAM




                                                 -2-